United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 14, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 02-51037
                          Summary Calendar



     UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

          versus

     PABLO HOFFMAN-PORTILLO,

                                          Defendant-Appellant.




           Appeal from the United States District Court
                 for the Western District of Texas
                     USDC No. EP-00-CR-1196-EP



Before GARWOOD, HIGGINBOTHAM and CLEMENT, Circuit Judges.

PER CURIAM:*

     Pablo Hoffman-Portillo (Hoffman) appeals his conviction for

importation of marihuana in violation of 21 U.S.C. §§ 952(a),

960(a)(1), and for possession with intent to distribute marihuana

in violation of 21 U.S.C. § 841(a)(1).       Hoffman argues that the

district court abused its discretion in denying his motion for a

new trial on the ground of juror misconduct.



     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     In support of his motion, Hoffman attached the affidavit of a

juror, Jan Dobrin, in which Dobrin stated that after the jury had

been sworn and before evidence was taken, another juror stated,

“[w]here there’s smoke, there’s fire,” and “[T]he police don’t

arrest   you   for   nothing.”   Dobrin’s   affidavit,   however,   is

inadmissible pursuant to Federal Rule of Evidence 606(b).           See

United States v. Ortiz, 942 F.2d 903, 913 (5th Cir. 1991).    We also

conclude that the district court did not abuse its discretion in

declining to investigate the allegations of juror misconduct and in

denying Hoffman’s motion for a new trial.      See United States v.

Rivera, 295 F.3d 461, 470 (5th Cir. 2002); Grooms v. Wainwright,

610 F.2d 344, 347 (5th Cir. 1980).

     Moreover, to the extent that Hoffman argues that the district

court should have entertained evidence concerning, or further

investigated the possibility of, juror bias based on Dobrin’s

affidavit, that argument is also without merit.    “The proper time

to discover such [juror prejudice] is when the jury is being

selected and peremptory challenges are available to the attorneys.”

United States v. Duzac, 622 F.2d 911, 913 (5th Cir. 1980).           A

jury’s “verdict may not be disturbed if it is later learned that

personal prejudices were not put aside during deliberations.”       Id.

Moreover, even where jurors may have made “premature expressions as

to guilt, we generally defer to the district court’s decision as to

whether the defendant received a fair trial by an impartial jury.”


                                  2
United States v. Collins, 972 F.2d 1358, 1404 (5th Cir. 1992).

     For the foregoing reasons, the judgment of the district court

is

                            AFFIRMED.




                                3